     Case 3:19-cv-00172-RCJ-WGC Document 35 Filed 03/01/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    RONNIE MONEY COLEMAN,                            Case No. 3:19-cv-00172-RCJ-WGC
12                       Petitioner,                   ORDER
13           v.
14    WILLIAM GITTERE, et al.,
15                       Respondents.
16

17          Petitioner having filed a motion for leave to file second amended § 2254 petition (ECF

18   No. 34), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's motion for leave to file second amended

20   § 2254 petition (ECF No. 34)is GRANTED. Under Local Rule LR 15-1(b), petitioner must file

21   the second amended petition within 7 days of entry of this order.

22          IT FURTHER IS ORDERED that respondents will have 45 days from the date of entry of

23   this order to file an answer or other response to the second amended petition. Subsequent briefing

24   must follow the court's scheduling order of July 31, 2019 (ECF No. 9).

25          DATED: March 1, 2021.
26                                                               ______________________________
                                                                 ROBERT C. JONES
27                                                               United States District Judge
28
                                                      1
